Citation Nr: 0618128	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  99-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an increased rating for residuals of traumatic 
encephalopathy with right hemiparesis, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to May 1945 and was in no casualty status from May 1945 to 
July 1945.  In addition, he had recognized guerilla service 
from July 1945 to December 1945 and regular Philippine Army 
service from December 1945 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO, in pertinent part, denied an increased 
rating for the veteran's service-connected residuals of 
traumatic encephalopathy with right hemiparesis.  The 
veteran's disagreement with that decision led to this appeal.  

In November 2005, a Deputy Vice Chairman of the Board granted 
a motion to advance the veteran's case on the Board's docket.  
The Board proceeded immediately with development of the claim 
and now issues its decision on the appeal.  

Other matters

In a rating decision dated in April 2005, the RO denied 
entitlement to special monthly compensation based on need for 
aid and attendance or for housebound benefits, and provided 
the veteran with notice of that decision and information 
concerning his appellate rights in a letter dated April 2005.  
As of the time the case was received at the Board, there was 
no indication in the claims file that the veteran had filed a 
notice of disagreement with the decision, and that issue is 
not before the Board.  See Archbold v. Brown, 9 Vet. App. 124 
(1996) (a notice of disagreement initiates appellate review 
in VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  

In this decision, based on information in a medical opinion 
obtained by the Board from the Veterans Health Administration 
(VHA) pursuant to 38 C.F.R. § 20.901, the Board has found 
that impairment due to the service-connected right 
hemiparesis secondary to traumatic brain injury cannot be 
distinguished from the residuals of strokes the veteran 
suffered after service, and all impairment related to right 
hemiparesis must be considered in rating his service-
connected disability.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  In view of foregoing and the decision that 
follows, the medical evidence pertaining to the veteran's 
ability to use his right hand and right foot and evidence 
pertaining to his ability to perform the routine activities 
of daily living raise special monthly compensation claims.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  (Board is obligated 
to seek out all issues reasonably raised from a liberal 
reading of the documents or oral testimony submitted prior to 
its decision).  The Board therefore refers this matter to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The impairment due to the veteran's service-connected 
right hemiparesis secondary to traumatic brain injury cannot 
be distinguished from the residuals of strokes he suffered 
after service.  

2.  The veteran, who is right-hand dominant, has severe 
impairment of all radicular nerve groups of the right upper 
extremity with 2/5 to 3/5 motor strength; right shoulder 
movement is impaired, and there is contracture of the right 
upper extremity at a 90 degree angle; the veteran is unable 
to move the right upper extremity without assistance, and 
wrist extension is impaired; he is unable to flex the right 
wrist, and there are contractures of the right hand resulting 
in fixed palm positioning.  

3.  The overall disability picture for the right upper 
extremity more nearly approximates complete paralysis of all 
radicular groups.  

4.  There is severe impairment of all nerve groups of the 
right lower extremity with 2/5 motor strength and inability 
to move the extremity without assistance; his right lower 
extremity is contracted at a 45 degree angle; the total 
disability picture more nearly approximates to complete 
paralysis of the right sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a 90 percent rating for impairment of 
all of the radicular groups of the right upper extremity as a 
residual of traumatic encephalopathy with right hemiparesis 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8045-8513 
(2005).  

2.  The criteria for an 80 percent rating for impairment of 
the right lower extremity as a residual of traumatic 
encephalopathy with right hemiparesis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.124a, Diagnostic Code 8045-8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In this case, the RO furnished VCAA notice to the veteran in 
April 2005, long after the adverse decision in August 1998 
from which he appeals.  Thus, because the VCAA notice in this 
claim was not provided to the appellant prior to the decision 
from which he appeals, it can be argued that the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in April 2005, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board also notes that the April 
2005 letter notified the claimant of the need to submit any 
pertinent evidence in his possession.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, notice was complete prior to the transfer 
of the veteran's case to the Board in August 2005, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Mayfield, supra (due process concerns 
with respect to VCAA notice must be pled with specificity).
In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, all necessary action has been taken to 
provide the veteran with notice required by the VCAA and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in its decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), and Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  In this case, the Board is granting increased ratings, 
and the matter of effective date will be addressed by the RO.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim and provided 
multiple VA examinations.  In addition, the Board has 
obtained a medical opinion from the Veterans Health 
Administration pursuant to the provisions of 38 C.F.R. 
§ 20.901, and the veteran has had an opportunity to respond.  
The veteran did not respond, and there is no indication that 
he has or knows of any additional evidence that would support 
his claim.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3.  While the 
veteran's entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  It is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify 
the disease and the disability there from are sufficient; and 
above all, a coordination of rating with impairment of 
function will be expected in all cases.  38 C.F.R. § 4.21 
(2005).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 .  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curium), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Therefore, to the extent 
that the veteran's symptoms of the service-connected 
disability and symptoms of post-service strokes are not 
distinguished by examiners, the Board will generally treat 
all aspects of the veteran's right hemiparesis as part of the 
service-connected residuals of the service-connected 
traumatic lesion of the left cerebral hemisphere.  

Background and analysis

The veteran is seeking an increased rating for his service-
connected residuals of traumatic encephalopathy with right 
hemiparesis, which is currently rated as 30 percent 
disabling.  

During World War II, the veteran sustained a gunshot wound of 
the scalp and left parietal region with fracture of the skull 
and blast injury to the left cortex causing partial paralysis 
of the right arm and leg.  The veteran filed his original 
service connection claim in November 1950, and in a rating 
decision dated in January 1952, the RO granted service 
connection for post-traumatic encephalopathy with a rating of 
50 percent.  After VA examination in April 1958, the RO 
reduced the rating from 50 percent to 30 percent, effective 
in July 1958, and characterized the disability as right 
hemiparesis secondary to traumatic lesion, left cerebral 
hemisphere.  The April 1958 examination revealed right 
hemiparesis manifested by slight weakness of right hand grip 
and weakness of the right lower extremity causing the veteran 
to limp, and there were hyperactive reflexes of the right 
upper and lower extremities.  The physician stated there were 
no definite sensory changes, nor was there impairment of 
mental state.  The physician noted that the veteran did not 
report dizziness or headache during the examination.  

Various medical records show that the veteran suffered 
multiple strokes in 1995.  Hospital records from Cagayan 
Valley Medical Center show hospitalization in March 1995 with 
a final diagnosis of CVA (cerebral vascular accident) 
thrombosis.  The veteran was admitted to the University of 
the Philippines Manila, Philippine General Hospital in June 
1995 with complaints of generalized weakness, changes in 
sensorium, and slurring of speech.  He was noted to have a 
history of a mild stroke earlier that year with 
hospitalization at Cagayan Valley Medical Center, and it was 
noted that approximately two months prior to the current 
admission he had been confined to a provincial hospital for 
two weeks after loss of consciousness and right-sided 
weakness.  A computed tomography (CT) scan done in June 1995 
showed multiple subacute and chronic infarcts in the basal 
ganglia, parietal and occipital lobes.  

Records from a VA hospital show the veteran was hospitalized 
from July 1995 to October 1995.  He was noted to be right 
handed and to have a history of polycythemia vera, 
hypertension, and gunshot wound to the head, which left him 
with right-sided weakness.  He was also noted to have had 
multiple CVAs with the most recent in June 1995.  A VA 
speech-language report discharge summary dated in 
October 1995 indicates that as of that time the veteran was 
found to have moderate aphasia with severe limb apraxia and 
indications of mild visual agnosia as well as moderate 
cognitive deficits.  

The veteran has filed a claim for an increased rating for his 
service-connected residuals of traumatic encephalopathy with 
right hemiparesis, and the initial question that the Board 
must address is whether symptoms of the service-connected 
disability can be distinguished from the symptoms of the 
strokes that occurred many years after service.  In this 
regard, in May 2003, a VA physician who reviewed the record 
opined that it would not be likely that the veteran's history 
of trauma in service would result in a thrombotic event as 
noted in 1995 or multi-infarcts in both cortical hemispheres 
as indicated by the CT head scan done in June 1995.  She also 
stated that it is likely that any residual right hemiparesis 
resulting from the 1945 trauma would only have been worsened 
due to the multiple infarctions to the brain.  Because it is 
not clear from this opinion that impairment from service-
connected and nonservice-connected impairment can be 
distinguished, the Board requested an opinion on this 
question from the Veterans Health Administration (VHA).  

In response to the Board's request for a VHA opinion, in a 
February 2006 report, a VA neurologist reviewed the record in 
its entirety, including service medical records concerning 
the in-service injury, the report of the 1958 VA examination, 
and reports concerning the strokes that occurred in the 
1990s.  After review of the record, the neurologist stated 
that it is at least as likely as not that the impairment due 
to the veteran's service-connected right hemiparesis 
secondary to traumatic brain injury of the left cerebral 
hemisphere cannot be distinguished from the residuals of his 
strokes.  There is no other medical opinion in the record 
that addresses this question specifically, and the Board 
regards it as competent evidence, as it has been provided by 
an expert in neurology who reviewed the medical evidence in 
its entirety.  Resolving all reasonable doubt in favor of the 
veteran, with application of 38 C.F.R. § 4.3, the Board finds 
that the impairment due to the veteran's service-connected 
right hemiparesis secondary to traumatic brain injury cannot 
be distinguished from the residuals of strokes he suffered 
after service.  The Board will, therefore, consider overall 
functional impairment due to right hemiparesis in it 
decision.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when examiners are not able to distinguish symptoms and/or 
degree of impairment due to service-connected disability from 
diagnosed nonservice-connected disorder, VA must consider all 
symptoms in claim adjudication).  

Review of the record shows that when he was examined by a 
private neurologist in November 1995, the veteran sat in a 
wheelchair and required maximum care of one person to stand, 
with the tendency to be "retro pulsed".  His steps had 
scissoring spastic movements on attempting to ambulate.  
Motor system evaluation showed increased tone, all over.  He 
moved all limbs on command with less strength of the right 
upper and left lower limbs, as compared to the contralateral 
side.  The sensory system was intact to touch, pin, 
vibration, position, stereognosis, and graphesthesia.  The 
cerebellar system showed significant spasticity and apraxia.  

At a VA examination in November 1997, it was noted that the 
veteran moved the left side more than the right side and that 
at home an aide helped with transfers to a wheelchair and 
helped with dressing and bathing.  Range of motion of the 
right shoulder was adduction to 90 degrees, flexion to 
100 degrees, eternal rotation to 80 degrees, and internal 
rotation to 45 degrees.  Right elbow flexion was 
to 120 degrees, and there were 30 degrees less than full 
extension of the right elbow.  There was dorsiflexion of the 
right wrist to 50 degrees, and the veteran was unable to 
palmar flex the right wrist.  Knee flexion on the right was 
limited to 45 degrees.  The diagnoses included status post 
CVA with right hemiplegia, dementia, and polycythemia by 
history.  

At a July 2001 VA examination for housebound status or 
permanent need for aid and attendance, the physician observed 
that the veteran had contractures of the right hand, right 
elbow, and knees.  The diagnoses were status post CVA with 
right hemiparesis and aphasia, global, status post head 
injury, and polycythemia vera.  

A VA neurology examination report dated in November 2001 
shows that at that time motor evaluation revealed bilateral 
hemiparesis, left more than right.  Strength on the right 
side was 2/5 with spasticity.  Deep tendon reflexes were 
slight brisk, more so on the left than right.  On sensory 
evaluation, the veteran responded to pinprick stimuli.  At a 
VA aid and attendance examination, also in November 2001, the 
physician noted that the veteran's right upper extremity was 
contracted at a 90 degree angle, and his right lower 
extremity was contracted at a 45 degree angle.  He was unable 
to move his upper or lower extremities without assistance.  

When the veteran underwent a VA aid and attendance 
examination in June 2003, the examiner noted right and left 
spastic hemiparesis.  There ware bilateral hand contractures 
resulting in fixed palm positioning.  The veteran was unable 
to stand, and there was no observable movement of the lower 
extremities without being manually moved.  

At a VA neurology examination in February 2005, the physician 
noted the history including contractures of both the upper 
and lower extremities.  On motor examination, the veteran had 
spastic tetraparesis with involvement of all four 
extremities, left more than the right.  The left side motor 
strength was 1/5 to 2/5, and strength was 3/5 on right upper 
extremity and 2/5 on the right lower extremity.  Deep tendon 
reflexes were hypoactive, and the veteran responded to 
pinprick sensation, more on the right than the left.  The 
diagnoses were post-traumatic encephalopathy and multi-
infarctional dementia.  

In his February 2006 opinion, the VHA neurologist who 
reviewed the medical records outlined above, stated that the 
veteran has severe impairment of the right upper extremity 
involving all nerve groups, namely, the upper, middle, and 
lower radicular groups and severe impairment of the right 
lower extremity (all nerve groups) due to the combination of 
injuries of brain trauma and ischemic damage from the 
strokes.  

Based on review of the evidence outlined above, the Board 
finds that the veteran, who is right-hand dominant, has 
severe impairment of all nerve groups of the right upper 
extremity with 2/5 to 3/5 motor strength.  The shoulder 
movement is impaired and there is contracture of the right 
upper extremity at a 90 degree angle.  In addition, the 
veteran is unable to move the right upper extremity without 
assistance, wrist extension is impaired, he is unable to flex 
the right wrist, and there are contractures of the right hand 
resulting in fixed palm positioning.  There is severe 
impairment of all radicular nerve groups of the right lower 
extremity with 2/5 motor strength and inability to move the 
extremity without assistance; his right lower extremity is 
contracted at a 45 degree angle.  

With these findings, it is the judgment of the Board that it 
is most appropriate to rate the service-connected residuals 
of traumatic encephalopathy with right hemiparesis as 
complete paralysis of all of the radicular groups of the 
right upper extremity, which supports an increased rating to 
90 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8513; 
and complete paralysis of the sciatic nerve, which supports 
an 80 percent rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  This is pursuant to the Rating Schedule, where 
brain disease due to trauma is rated under Diagnostic Code 
8045 and under that code purely neurological disability, such 
as hemipeligia, etc, following trauma to the brain, will be 
rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Because the evidence shows contracture of the right upper 
extremity at 90 degrees and significant impairment of 
shoulder movement, the Board finds that impairment of the 
upper radicular nerve group more closely approximates 
complete as opposed to severe impairment.  The Board further 
finds that the veteran's inability to move his right upper 
extremity without assistance is evidence of impairment of 
adduction, abduction and rotation of the arm and that this, 
together with impairment of extension of the wrist when it 
was measured in November 2001, is indicative of severe 
impairment of the middle radicular nerve group.  In addition, 
the contracture of the veteran's right hand in palmar 
position and his inability to flex his right wrist meet or 
closely approximate essentially complete functional 
impairment associated with the lower radicular nerve group.

The veteran is right-hand dominant, which makes his right 
upper extremity his major upper extremity.  There is a 
specific diagnostic code, Diagnostic Code 8513, which 
pertains to peripheral nerve injuries of all radicular 
groups, that is, the upper, middle, and lower radicular 
groups.  38 C.F.R. § 38 C.F.R. § 124a, Diagnostic Code 8513.  
Under that code, severe impairment of all radicular groups of 
the major upper extremity warrants a 70 percent rating, and 
complete loss of function of all radicular groups for the 
major upper extremity warrants a 90 percent rating.  Id.  The 
extent and magnitude of the functional impairment of the 
right upper extremity more nearly approximates complete 
paralysis of all of the radicular, which supports an 
increased rating to 90 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

As to the right lower extremity, the VHA neurologist has 
stated there is severe impairment of all nerve groups of the 
right lower extremity, but he did not identify those nerve 
groups by name.  Rather than attempting to consider each 
lower extremity nerve group for which there is a diagnostic 
code in the Rating Schedule, it is the judgment of the Board, 
that the symptoms shown by the evidence can be rated most 
accurately by analogy to impairment of the sciatic nerve 
under Diagnostic Code 8520.  See 38 C.F.R. § 4.20.  Under 
Diagnostic Code 8520, severe impairment of the sciatic nerve 
with marked muscular atrophy warrants a 60 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.  When the foot 
dangles and drops, no active movement of muscles below the 
knee is possible, or flexion of the knee is weakened or (very 
rarely) lost, impairment is considered complete and warrants 
an 80 percent rating.  Id.  

While there is in this case no explicit evidence that the 
veteran's right foot dangles and drops, the veteran is unable 
to move his right lower extremity without assistance, and 
strength is severely diminished.  Contracture of the lower 
extremity at 45 degrees suggests that flexion of the knee is 
lost, and this, together with the extreme weakness of the 
right lower extremity, is, in the Board's judgment, 
essentially equivalent to compete impairment of the sciatic 
nerve thereby warranting an 80 percent rating under 
Diagnostic Code 8520, with the citation 8045-8520.  

The veteran is restricted from getting a rating excess of 
either value assigned by the amputation rule, 38 C.F.R. § 
4.68 (2005), which states that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  It is pertinent to note that, while a 90 percent 
rating is possible for amputation of a lower extremity, such 
requires disarticulation with loss of extrinsic pelvic girdle 
muscles.  Id.  There is no nerve impairment of the right 
lower extremity that is analogous to loss of extrinsic pelvic 
girdle muscles.
ORDER

A 90 percent rating for impairment of all of the radicular 
nerve groups of the right upper extremity as a residual of 
traumatic encephalopathy with right hemiparesis is granted, 
subject to the law and regulations for the award of monetary 
benefits.  

An 80 percent rating for impairment of the right lower 
extremity as a residual of traumatic encephalopathy with 
right hemiparesis is granted, subject to the law and 
regulations for the award of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


